 



EXHIBIT 10.34.

               Consulting agreement between the Company and Kathleen Stafford,
the Company’s Principal Financial Officer

CONSULTING AGREEMENT FOR INDEPENDENT CONTRACTORS

               This Agreement is made by IntraBiotics Pharmaceuticals, Inc.,
(“IntraBiotics”) and Kathleen Stafford (“Contractor”), effective this 1st day of
January, 2005 (the “Effective Date”) through June 10, 2005, for the purpose of
setting forth the exclusive terms and conditions by which IntraBiotics will
acquire Contractor’s services.

               In consideration of the mutual obligations specified in this
Agreement, and any compensation paid to Contractor for his or her services, the
parties agree to the following:



  1.   Engagement of Services.         Contractor, pursuant to the terms of this
Agreement, is retained by IntraBiotics to provide the services as described in
Exhibit A.         IntraBiotics is not obligated to issue any additional orders
for work by Contractor under this Agreement. Contractor shall not commence
services under this Agreement until this Agreement is signed and delivered by an
authorized representative of IntraBiotics.     2.   Payment for Services.    
    IntraBiotics shall pay Contractor, on account of services provided pursuant
hereto, a fee of $10,000 per month. If IntraBiotics enters into a strategic
transaction, additional compensation will be mutually agreed upon. Travel and
out-of-pocket expenses will be billed separately at cost (original receipts
required). Payment shall be made within 15 days upon presentation of invoice by
Contractor.     3.   Nondisclosure And Trade Secrets.         During the term of
this Agreement and in the course of Contractor’s performance hereunder,
Contractor may receive and otherwise be exposed to confidential and proprietary
information owned by IntraBiotics or received by IntraBiotics from third parties
pursuant to an obligation of confidentiality with respect thereto, relating to
IntraBiotics’ business practices, strategies and technologies. Such confidential
and proprietary information may include, but not be limited to, any compound,
extract, media, vector, cell, cell line, formulation or sample; any procedure,
discovery, invention, formula, data, results, idea or technique; any trade
secret, trade dress, copyright, patent or other intellectual property right or
registration or application therefor or materials relating thereto; and any
information relating to the foregoing or to any research, development,
manufacturing, engineering, marketing, servicing, sales, financing, legal or
other business

 



--------------------------------------------------------------------------------



 



      activities or to any present or future products, prices, plans, forecasts,
suppliers, clients, customers, employees, consultants or investors; whether in
oral, written, graphic or electronic form (collectively referred to as
“Information”).         Contractor acknowledges the confidential and secret
character of the Information, and agrees that the Information is the extremely
valuable property of IntraBiotics or of the third party from which IntraBiotics
received such Information. Accordingly, Contractor agrees not to reproduce any
of the Information in any format, not to use the Information except in the
performance of the work described in this Agreement, and not to disclose all or
any part of the Information in any form to any third party, in each case either
during the term of this Agreement or for ten (10) years thereafter, except with
the prior written consent of IntraBiotics. Upon termination of this Agreement
for any reason, including expiration of the term of this Agreement, Contractor
agrees to cease using and to return to IntraBiotics all whole and partial copies
and derivatives of the Information, whether in Contractor’s possession or under
Contractor’s direct or indirect control.         Contractor shall not disclose
or otherwise make available to IntraBiotics in any manner any confidential
information of Contractor or received by Contractor from third parties, unless
IntraBiotics first agrees in writing to receive such information.     4.  
Ownership of Work Product. Contractor shall specifically describe and identify
in Exhibit B to this Agreement any and all technology, including without
limitation information, materials and related intellectual property rights,
which (a) Contractor intends to use in performing under this Agreement, (b) is
either owned solely by Contractor or controlled by Contractor such that
Contractor possesses the right to grant a license or sublicense thereunder, and
(c) is in existence prior to the effective date of this Agreement (“Background
Technology”).         Contractor agrees that any and all ideas, developments,
discoveries, improvements, inventions and works of authorship (collectively,
“Technology”) conceived, written, created or first reduced to practice in the
performance of work under this Agreement, together with all intellectual
property rights relating thereto (“Work Product”) shall be the sole and
exclusive property of IntraBiotics. Contractor hereby assigns to IntraBiotics
all its right, title and interest in and to any and all such Work Product, and
shall not take any action or permit any inaction that would encumber the Work
Product or make it subject to any liens, claims or demands of third parties, or
otherwise adversely affect or interfere with IntraBiotics’ ownership of the Work
Product. Contractor hereby agrees not to use any Technology or intellectual
property rights that are owned or controlled by any third party or are otherwise
not available for use by Contractor or IntraBiotics in the course of performing
services pursuant to this Agreement unless Contractor first notifies
IntraBiotics of such intended use in advance and Contractor is free to use such
Technology and intellectual property to perform such services, and IntraBiotics
agrees to permit such use.         Contractor further agrees that, except for
Contractor’s rights in any Background Technology, IntraBiotics possesses and
shall retain all right, title and interest in all

2.



--------------------------------------------------------------------------------



 



      Contractor’s Work Product under this Agreement. Contractor hereby grants
to IntraBiotics a non-exclusive, royalty-free and worldwide right to use and
sublicense the use of any Background Technology for the purpose of developing
and marketing IntraBiotics products, but not for the purpose of marketing any
Background Technology separate from IntraBiotics products.         Contractor
further agrees to execute all papers, including without limitation all patent
applications, invention assignments and copyright assignments, and otherwise
assist IntraBiotics as reasonably required to perfect IntraBiotics’ right, title
and interest in Contractor’s Work Product as expressly granted to IntraBiotics
under this Agreement. Such assistance shall include but not be limited to
providing affidavits or testimony in connection with patent interference,
validity or infringement proceedings and participating in other legal
proceedings. Reasonable costs related to such assistance, if required, shall be
paid by IntraBiotics. Contractor’s obligation to assist IntraBiotics as
described above in this paragraph shall continue beyond the termination of this
Agreement. If IntraBiotics is unable, after reasonable effort, to secure
Contractor’s signature on any document as provided in this Paragraph 4,
Contractor hereby designates and appoints IntraBiotics and its duly authorized
officers and agents as its agent and attorney in fact to execute, verify and
file applications, and to do all other lawfully permitted acts necessary to
achieve the intent of this Paragraph 4 with the same legal force and effect as
if executed by Contractor.     5.   Conflicting Engagements. Contractor will
notify IntraBiotics in writing prior to entering into any employment or
consulting arrangement with one or more third parties which involves subject
matter substantially similar to services Contractor is to provide hereunder or
which is provided for the benefit of third parties who are competitors of
IntraBiotics. During the term of this Agreement, Contractor shall not accept any
employment or consulting work which conflicts with Contractor’s obligations to
IntraBiotics hereunder or which may involve use or disclosure of Information
other than as permitted hereunder.     6.   Legal And Equitable Remedies.
Contractor hereby acknowledges and agrees that in the event of any breach of
this Agreement by Contractor, including, without limitation, the actual or
threatened disclosure of Information without the prior express written consent
of IntraBiotics, IntraBiotics will suffer an irreparable injury, such that no
remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, Contractor hereby agrees that
IntraBiotics shall be entitled to specific performance of Contractor’s
obligations under this Agreement, as well as such further relief as may be
granted by a court of competent jurisdiction.     7.   Warranty;
Indemnification. Contractor warrants that he or she has good and marketable
title to all of Contractor’s Work Product and that all material supplied and
work performed under this Agreement shall be in compliance with all applicable
laws and regulations. Contractor further warrants that the Work Product shall be
free and clear of all liens, claims, encumbrances or demands of third parties,
including any claims by any such third parties with respect to such third
parties’ intellectual property rights in the

3.



--------------------------------------------------------------------------------



 



      Work Product. Contractor shall indemnify, defend and hold harmless
IntraBiotics and its officers, agents, directors, employees, and customers from
and against any claim, liability, loss, judgment or expense (including
reasonable attorneys’ and expert witnesses’ fees and costs) resulting from or
arising out of any such claims by any third parties which are based upon or are
the result of any breach of such warranty.     8.   Term; Termination. Either
IntraBiotics or Contractor may terminate this Agreement upon thirty (30) days
prior written notice to the other. In the event this Agreement is terminated,
Contractor shall promptly upon termination return all Information (including all
copies thereof) as provided in Section 3, deliver all Work Product and related
documentation to IntraBiotics, and provide IntraBiotics with an invoice for any
work provided by Contractor for which compensation has not already been paid. If
compensation has been advanced to Contractor, Contractor shall reimburse any
amounts for which work has not been performed prior to the date of the notice of
termination. Sections 3, 4, 5, 6, 7, 9 and 11 shall survive the termination of
this Agreement for any reason, including expiration of the term of this
Agreement.     9.   Compliance with Applicable Laws. Contractor warrants that
all material supplied and work performed under this Agreement shall be in
compliance with all applicable laws and regulations.     10.   Independent
Contractor. Contractor is an independent contractor, is not an agent or employee
of IntraBiotics and is not authorized to act on behalf of IntraBiotics.
Contractor will not be eligible for any employee benefits, nor will IntraBiotics
make deductions from any amounts payable to Contractor for taxes. Payment of all
taxes due on any amounts paid to Contractor hereunder shall be the sole
responsibility of Contractor.     11.   General. The parties’ rights and
obligations under this Agreement will bind and inure to the benefit of their
respective successors and assigns, except that Contractor may not delegate or
assign any of his or her obligations or rights under this Agreement without
IntraBiotics’ prior written consent. This Agreement and Exhibits A and B,
attached hereto and hereby incorporated herein, constitute the parties’ final,
exclusive and complete understanding and agreement with respect to the subject
matter hereof, and supersede all prior and contemporaneous understandings and
agreements relating to its subject matter. This Agreement may not be waived,
modified or amended unless mutually agreed upon in writing by both parties. In
the event any provision of this Agreement is found to be legally unenforceable,
such provision shall be deemed deleted from the Agreement and such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. This Agreement shall be governed by the laws of the State of
California, excluding its conflicts of laws principles. Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing.
Such notice shall be deemed given either upon personal delivery, one (1) day
after being sent by overnight delivery service, three (3) days after the date of
mailing if sent by certified or registered mail,

4.



--------------------------------------------------------------------------------



 



      postage prepaid, or on the day of transmission by facsimile, provided that
the notifying party confirms receipt of such transmission with the other party
by telephone. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
a single instrument.

               In Witness Whereof, the parties hereto have executed this
Agreement as of the Effective Date.

             

  INTRABIOTICS       CONTRACTOR
 
           
Signature:
  /s/ Henry J. Fuchs   Signature:   /s/ Kathleen Stafford

           
 
           
Date:
  1/1/2005   Date:   1/3/2005

           
 
           
Name:
  Henry J. Fuchs   Name:   Kathleen Stafford
Title:
  President & CEO   Title:    
Address:
  2483 E. Bayshore Road   Address:    

  Suite 100        

  Palo Alto, CA 94303        
Telephone:
  650-526-6800   Telephone:    

5.



--------------------------------------------------------------------------------



 



AMENDMENT TO CONSULTING AGREEMENT BETWEEN INTRABIOTICS
PHARMACEUTICALS, INC. AND KATHLEEN STAFFORD

     This Amendment to the Consulting Agreement Between IntraBiotics
Pharmaceuticals, Inc. and KATHLEEN STAFFORD (the “Amendment”) is made and
entered into effective as of February 1, 2005 (the “Amendment Effective Date”),
by and between IntraBiotics, Inc., a Delaware corporation (“IntraBiotics”)
having its principal place of business at 2483 E. Bayshore Road, Suite 100, Palo
Alto, CA 94303 and KATHLEEN STAFFORD at 10 Blair Avenue, Piedmont, CA 94611 (the
“Consultant”).

     Whereas, IntraBiotics and Consultant entered into a consulting agreement,
made effective between such parties as of January 1, 2005, (the “Agreement”)
regarding general financial and business development consulting services; and

     Whereas, IntraBiotics and Consultant desire to amend Section 2 of the
Agreement as set forth below.

     Now Therefore, in consideration of the premises and of the covenants
contained herein and in the Agreement, the Parties hereto mutually agree as
follows:

1. Amendment of the Agreement
The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment Effective Date. To the extent that the Agreement
is explicitly amended by this Amendment, the terms of the Amendment will control
where the terms of the Agreement are contrary to or conflict with the following
provisions. Where the Agreement is not explicitly amended, the terms of the
Agreement will remain in force. Capitalized terms used in this Amendment that
are not otherwise defined herein shall have the same meanings as such terms are
defined in the Agreement.

1.1 Amendment of Section 2 of the Agreement. Section 2 of the Agreement is
hereby deleted and replaced in its entirety with the following:

“ 2. Payment for Services”. Effective February 1, 2005, IntraBiotics shall pay
Consultant, on account of services provided pursuant hereto, a fee of $150.00
per hour, prorated as appropriate, up to a maximum of $10,000 per month. Travel
and out-of-pocket expenses will be billed separately at cost. Payment shall be
made on a monthly basis within fifteen (15) days upon presentation of invoice
from Consultant.

2. Miscellaneous

     2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into, and governed by all other terms of, the

1



--------------------------------------------------------------------------------



 



Agreement. The provisions of the Agreement, as amended by this Amendment, remain
in full force and effect.

     2.2 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     In Witness Whereof, the Parties hereto have duly executed this Amendment by
their authorized officers as of the date and year first above written.

     
INTRABIOTICS


  CONTRACTOR
By: /s/ Henry J. Fuchs
  By: /s/ Henry J. Fuchs
 
   
Name: Henry J. Fuchs, MD
  Name: Kathleen Stafford
Date: March 9, 2005
  Date: March 9, 2005
Title: President and CEO
  Title: Financial Consultant

2